UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number: 333-146405 GENERATION ZERO GROUP, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) Nevada 20-5465816 (State or jurisdiction of incorporation or organization) (Primary StandardIndustrial Classification Code Number) (IRS Employer Identification No.) SUITE 105N ATLANTA, GA30328 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) FIVE CONCOURSE PARKWAY SUITE 2925 ATLANTA, GA 30328 (ADDRESS OF FORMER PRINCIPAL EXECUTIVE OFFICES) (888) 214-1710 (REGISTRANT'S TELEPHONE NUMBER) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes¨ Nox As of November 19, 2010, the issuer had 26,714,785 shares of common stock, $0.001 par value per share outstanding. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS GENERATION ZERO GROUP, INC. (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Other current asset- Deposit - Prepaid expenses - Total current assets Property, plant and equipment, net of accumulated depreciation of $0 and $4,108, respectively - Intangible asset - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Deferred credit - Notes payable, net of unamortized discount of $2,253,944 - Short-term debt – related party Total current liabilities Notes payable, net of unamortized discounts of $0 and $7,478, respectively Total liabilities STOCKHOLDERS’ EQUITY (DEFICIT) Preferred stock, $0.001 par value; 10,000,000 shares authorized; none issued and outstanding - - Series A Preferred stock, $0.001 par value; 1,000 shares authorized; 1,000 shares issued and outstanding 1 1 Common stock, $0.001 par value; 100,000,000 shares authorized; 26,714,772 and 126,205 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders’ equity (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-1 GENERATION ZERO GROUP, INC. (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF EXPENSES (Unaudited) May 16, 2006 Three months ended Nine months (Inception) September 30, September 30, September 30, September 30, Through September 30, 2010 Operating expenses: General and administrative $ Impairment of oil and gas properties - - - Impairment of intangible asset - - Depreciation - Total operating expenses Operating loss ) Loss on abandonment of fixed assets - - ) - ) Interest expense ) Net income (loss) $ ) $ ) $ ) $ ) $ ) Basic and diluted net income (loss) per share ) Weighted average common shares outstanding The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-2 GENERATION ZERO GROUP, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) May 16, 2006 (Inception) Through September 30, 2010 Deficit Accumulated Total Additional During the Stockholders' Preferred Stock Common Stock Paid-in Exploration Equity Shares Amount Shares Amount Capital Stage (Deficit) Common shares issued for cash - $
